DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 29, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-15 are canceled.
The withdrawn species claims, claims 19 and 34 are hereby rejoined in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Claim Rejections - 35 USC § 112
The rejection of claims 16-18 and 20-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on March 29, 2021 is withdrawn in view of the Amendment received on June 29, 2021.

Claim Rejections - 35 USC § 102
The rejection of claims 16-18, 23, 24, 26, 28, and 29 under 35 U.S.C. 102(a)(2) as being anticipated by Bishop et al. (US 2015/0361487, published December 17, 2015, priority January 2013), made in the Office Action mailed on March 29, 2021 is withdrawn in view of the Amendment received on June 29, 2021.
Specifically, the device disclosed by Bishop cannot be arranged to comprise a waste region coupled to the amplification in a perpendicular fashion, nor a single valve that functions to fluidically and spatially separate an amplification region from a detection region and the same valve functions to fluidically and spatially connect the amplification region and detection region, wherein the valve controls flow to both the waste and the detection region.

Claim Rejections - 35 USC § 103
The rejection of claims 20-22, 25, 27, and 30-33 under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2015/0361487, published December 17, 2015, 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Warren on July 7, 2021.
The application has been amended as follows: 
	In the Claim:
	In claim 18, the phrase, “device of claim 16” has been replaced with the phrase, “device of claim 17” therefore.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 7, 2021
/YJK/